Exhibit 99.1 News Release MEDIA CONTACTS: Telkonet Investor Relations ir@telkonet.com FOR IMMEDIATE RELEASE Telkonet, Inc. Announces First Quarter 2012 Financial Results Teleconference and Webcast to be Held on Tuesday, May 29th at 4:30 PM ET May 22, 2012: Milwaukee, WI – Telkonet, Inc. (OTC BB: TKOI.OB), developer of the revolutionary EcoSmart energy management platform incorporating patented Recovery Time™ technology, announced today financial results for the quarter ended March 31, 2012.Telkonet management will hold a teleconference and webcast to discuss these results with the financial community on Tuesday, May 29th at 4:30 PM ET/3:30 PM CT. Financial Results for the First Quarter Ended March 31, 2012 ● Revenue of $1.9 million, a decrease of 22% compared to $2.5 million for the quarter ended March 31, 2011. ●
